office_of_chief_counsel internal_revenue_service memorandum number release date cc fip br1 ramartin posts-117317-14 uilc date december to associate area_counsel philadelphia large business international attn eric peter ingala from robert a martin senior technician reviewer branch financial institutions products subject leveraged forward_contract this supplemental chief_counsel_advice cca responds to your request for assistance dated date and addresses an additional issue not addressed in our cca to your office dated date this advice may not be used or cited as precedent legend ----------------------------------- ------------------------------------------- -------------------------------------------------- ---------------------- taxpayers promoter holdingco advisor holdingspe ------------------------------ brokerspe year year year w aa cc gg nn -------------------------------- ------- ------- ------- ---- ---- ---- ---- ------------ ------------ ------------ oo pp tt uu issue whether taxpayers’ participation in a transaction with an offsetting loan and contractual rights may be disregarded under the common_law economic_substance_doctrine conclusion the service may disregard taxpayers’ participation in the transaction under the common_law economic_substance_doctrine applicable case law analyzes two factors in determining whether a transaction lacks economic_substance whether the transaction changes the taxpayer’s objective economic position apart from tax benefits and whether the taxpayer has a subjective non-tax purpose for entering into the transaction taxpayers have failed to satisfy either prong of this analysis in reaching this conclusion we have considered relevant case law and the criteria derived from the case law enumerated in directive lb i-4-0711-015 issued date although the transaction had a remote possibility for earning a profit this factor is outweighed by the transaction’s expected tax benefits relative to that profit potential and by the inflated cost that taxpayers paid for the potentially profitable component of the transaction taxpayers entered into the transaction to generate cash_flow through expected tax benefits rather than through the expectation of a profit facts this memorandum addresses a transaction marketed and sold under the label leveraged forward_contract or alternatively the promoter shield hereafter the transaction the transaction consists of two legs a loan obligation hereafter the loan and prepaid derivative contracts hereafter the contracts the loan and the contracts are designed to create offsetting rights and obligations over a period of twenty years the contracts were designed so that they would make periodic bond delivery face_amount payments that were tied to a guaranteed protected rate such that payments from the contracts were certain to offset dollar for dollar payments due on the loan the contracts also provided for potential additional payments if the market rate were to exceed the protected rate during the term of the contracts the transaction was planned with the assistance of advisor and entered into in year the original parties to the transaction were holdingspe who was the borrower under the loan and the recipient of payments under the contracts and brokerspe who was the lender under the loan and the obligor to make payments under the contracts holdingspe made an out-of-pocket payment at the outset of the transaction to pay for a swaption that brokerspe could use to fund its obligation to make additional payments under the contracts the value of the swaption was only w of the original principal_amount of the loan thus the amount of offsetting payments between the loan and the contracts were far greater than the value of any potential additional payments in year sec_5 and promoter purchased both the loan and contract elements of the transaction and then marketed the transaction to individuals for the transaction’s tax efficiency promoter marketed the transaction so that investors would currently deduct interest on the loan against ordinary_income while deferring the offsetting payments from the contracts and reporting any resulting gain as long-term_capital_gain taxpayers in this case are among the investors who purchased an interest in the transaction this memorandum considers the purported tax benefits arising from the transaction as claimed by taxpayers a married couple filing jointly on their return for taxable_year please refer to our prior cca dated date for a more detailed description of the facts law and analysis the economic_substance doctrine1 courts have long recognized that a taxpayer may not deduct losses resulting from a transaction that lacks economic_substance even if the transaction literally complies with the code see 364_us_361 140_tc_15 courts have applied the economic_substance_doctrine by employing an analysis that considers the following two prongs whether the transaction had economic_substance beyond tax benefits the objective prong and whether the taxpayer has demonstrated a non-tax business_purpose for entering into the disputed transaction the subjective prong 157_f3d_231 3rd cir 924_f2d_1018 11th cir in applying this analysis to a transaction that may be connected to otherwise legitimate transactions courts have focused on the transaction that gave rise to the alleged tax_benefit 454_f3d_1340 fed cir 651_fsupp2d_219 d n j aff’d sub nom 652_f3d_475 3d cir congress codified the economic_substance_doctrine in sec_7701 which is effective for transactions entered into on or after date see health care and education reconciliation act of pub_l_no the transaction including the loan and the contracts predates enactment of sec_7701 consequently the common_law standard applies in this case we will first discuss the relevant case law and then turn to application of the objective and subjective prongs of the common_law economic_substance_doctrine a applicable case law application of the economic_substance_doctrine in cases addressing circular flows of borrowed funds courts have employed the economic_substance_doctrine to deny claimed interest deductions on borrowed funds particularly where the taxpayer used the borrowed funds as part of a larger transaction involving circular cash flows and offsetting rights and obligations in knetsch supra the supreme court denied interest deductions on amounts that a taxpayer borrowed from an insurance_company at an interest rate of where the taxpayer invested the borrowed proceeds in annuity_contracts issued by the same insurance_company the cash_value of the annuity_contracts increased at a rate of and the taxpayer borrowed from increases in the cash_value of the annuity to make annual interest payments on the loan such that the taxpayer would incur a pre-tax cost equal to a net interest rate paid on the borrowed funds the court explained that the taxpayer was willing to incur such a net pre-tax cost because the taxpayer expected to receive an even greater tax_benefit by fully deducting the interest_paid on the loan knetsch u s pincite the court in concluding that the transaction was a sham noted that there was nothing of substance to be realized by the taxpayer from this transaction beyond a tax deduction id accordingly the court denied the taxpayer’s claimed interest deductions since a sham_transaction could not create a genuine indebtedness for purposes of sec_163 id in 364_f2d_734 2d cir the court_of_appeals for the second circuit denied interest deductions on amounts that a taxpayer had borrowed to purchase treasury securities that the taxpayer pledged as collateral for the loans as in knetsch the taxpayer in goldstein paid a higher rate of interest on the amounts she borrowed than the rate she earned on the treasury securities but she was willing to do so because of the tax benefits generated from the claimed interest deductions id pincite the court concluded that the taxpayer was not permitted a deduction under sec_163 for interest_paid or accrued on loan arrangements that lack purpose substance or utility apart from their anticipated tax consequences id pincite the taxpayer in knetsch borrowed all but dollar_figure of the annuities’ cash_value and the court observed that dollar_figure would provide a monthly annuity of dollar_figure at maturity despite this real element of the transaction the court labeled the dollar_figure as a relative pittance and explained that the transaction even considering the dollar_figure remaining with the insurance_company did not appreciably affect the taxpayer’s beneficial_interest in the transaction knetsch u s pincite emphasis added quoting 248_f2d_399 2d cir hand c j dissenting the taxpayer argued that she held the treasury securities because she viewed the market as depressed and realistically anticipated that the securities would increase in value the court rejected that argument noting that the taxpayer’s computations prior to the transaction reflected an expected pre- in 113_tc_254 aff’d 254_f3d_1313 11th cir the tax_court denied deductions claimed with regard to interest on amounts borrowed from the cash_value of corporate-owned life_insurance coli policies that the taxpayer purchased on approximately big_number of its employees the court discussed the detailed projections of the transaction’s expected costs and benefits both pretax and after tax and noted that tax benefits generated by interest deductions were the dominant element of the plan id pincite the court explained that v iewing the coli plan as a whole we find that the only function of the plan was to produce tax deductions in order to reduce the taxpayer’s income_tax liabilities id pincite in so doing the court recognized that one may justifiably incur a cost for life_insurance with the expectation of protection against the consequences of an expected death as opposed to an expectation of earning a pretax profit from holding the policy but the likelihood that the taxpayer would receive death_benefits due to an unexpected catastrophe was so improbable as to be unrealistic and therefore had no economic significance id pincite application of the economic_substance_doctrine in cases addressing the possibility of pre-tax profit courts addressing the applicability of the economic_substance_doctrine have addressed taxpayer arguments that the potential for profit inherent in a transaction precludes the doctrine’s application courts have explained however that the doctrine may apply even where some minimal risk of loss or profit exists see knetsch u s pincite explaining that a dollar_figure investment did not appreciably change the taxpayer’s interest in the transaction sala v united_states u s app lexis at 10th cir noting that some profit potential does not necessarily impute substance goldstein f 2d pincite rejecting taxpayer’s opportunity to sell securities in excess of par as remote courts have recently clarified this principle in cases involving a transaction referred to as the offshore portfolio investment strategy opis in 737_f3d_1303 10th cir the court_of_appeals for the tenth circuit concluded that the taxpayer’s opis transaction lacked economic_substance despite acknowledging that i ndividual components of the transaction presented the possibility of a profit id pincite the court explained that application of the economic_substance_doctrine is not reduced to one overriding consideration of whether taxpayer’s opis investment had substantial economic effects in the form of a probability of generating a pre-tax profit id pincite despite the possibility of a profit the court_of_appeals in affirming the tax_court pointed to the following factors that the tax_court employed to determine that the transaction lacked substance the transaction generated dollar_figure million in fictional losses that the taxpayer did not actually incur out-of-pocket there was evidence that tax loss and that the possibility that the treasury securities could be sold considerably in excess of par was remote goldstein f 2d pincite the transaction was designed to produce a tax loss the net present_value of any profit possibility was less than the cost incurred by the taxpayer and included overpriced elements which indicated that no prudent investor would enter such a transaction based on its non-tax characteristics and the profit potential was de mimimus when compared to the tax benefits of claiming capital losses of dollar_figure million id pincite likewise in 755_f3d_1051 9th cir the court_of_appeals for the ninth circuit similarly rejected an opis transaction for lacking economic_substance the court noted that the question of objective substance turns first on whether a reasonable investor would have entered into the transaction for its investment gains looking at the overall structure of the transaction id pincite the court further explained the application of the economic_substance_doctrine turns not only on the percentage of possible profit or loss but also on the likely corresponding magnitude of those possible profits or losses and how would they be reported for tax purposes there was some theoretical possibility that taxpayer’s opis transaction would create a net economic gain but the magnitude of even the most optimistic gain is dwarfed by the magnitude of the tax loss it was designed to generate and the strong possibility of a pretax loss id pincite citations omitted the court then pointed out that the transaction was certain to create a tax loss of dollar_figure no matter how the potentially profitable portion of the transaction performed the court agreed with the tax_court that the opportunity for gain within the opis transaction did not infuse substance into what was clearly a tax loss scheme id pincite b whether the economic_substance_doctrine applies to taxpayers’ investment in the transaction each of the legal opinions provided to taxpayers in this case conclude that it is more_likely_than_not that the transaction will not be disregarded under the economic_substance_doctrine in so doing each of the opinions contains the following identical language in arguing that the holdings in knetsch and goldstein are not applicable to the transaction the court_of_appeals for the tenth circuit employed a similar comparison of potential profits to tax benefits in sala the court rejected the idea that the potential to earn dollar_figure in profits conferred substance upon a transaction that was expected to produce a tax_benefit of dollar_figure u s app lexis at the court explained that t he existence of some potential profit is ‘insufficient to impute substance into an otherwise sham transaction’ where ‘a common-sense examination of the evidence as a whole’ indicates the transaction lacked economic_substance id at quoting 243_f3d_1212 10th cir the legal opinions do not address taxpayers’ specific reasons for entering into the transaction thus the opinions are only useful insofar as they raise arguments that taxpayers and other investors who received the opinions may raise your approach to this transaction stands in sharp contrast to the behavior of purely tax motivated investors the taxpayers in knetsch and goldstein entered into transactions virtually certain to lose money except for tax savings after careful consideration you proceeded with this transaction only after concluding that it made economic sense in using the term economic sense the legal opinions are referring the potential that the contracts will make additional payments if market rates exceed the protected rate the legal opinions fail to address the possibility that the profit potential inherent in the contracts does not prevent application of the economic_substance_doctrine because the profit potential is too small relative to the transaction’s costs and expected tax benefits or because the possibility of profit is too remote consequently we disagree with the position set forth in the legal opinions the objective prong as applied to the transaction under case law a transaction is treated as having economic_substance if the transaction changes in a meaningful way apart from tax benefits the taxpayer’s economic position see knetsch u s pincite we will address the objective prong by considering the relevant factors set forth in directive lb i-4-0711-015 which in turn are gleaned from the case law a the transaction is promoted developed administered by outside advisors and is highly structured the transaction was carefully planned so that the loan and the contracts would offset over a period of many years although the contracts offset the loan dollar for dollar the transaction was planned so that interest on the loan would be deducted against ordinary_income in earlier years while gains from the contract would be reported as long-term_capital_gain in later years this enabled promoter to prepare slides projecting predictable after-tax cash flows that would allow investors to recoup their investment in the transaction after one year even if interest rates never rise ie promoter’s projections assumed no additional payments from the contracts and were solely attributable to tax benefits no investor would ever be expected to make actual payments on the loan and there was no investment risk the transaction was further designed to create a real albeit remote opportunity for a pre-tax profit the value of that profit potential was reflected in the value of a swaption purchased by holdingspe and held by brokerspe and which cost only a small fraction ie w of the initial principal_amount on the loan that generated the purportedly deductible_interest promoter marketed and administered the transaction and given the transaction’s supposed tax benefits promoter was able to sell interests in the transaction to investors for more than ten times the amount that promoter paid for the transaction the interest rate protection inherent in the swaption component of the transaction however was no different for the investors than it was for promoter this indicates that the transaction was primarily structured and sold to investors to generate tax benefits rather than for its purported purpose of protecting against increases in interest rates b the transaction includes unnecessary steps if we are to believe the legal opinions the purpose of the transaction was to provide protection for investors in case interest rates increased the transaction was structured so that an investor would borrow money in order to purchase an asset that repaid the loan and offered potential additional payments if the market rate substantially increased although the potential for additional payments was real that potential was also embodied in a swaption contract that the original borrower holdingspe had paid for out-of-pocket at the outset of the transaction thus the transaction used a circuitous and costly scheme to accomplish a purported goal that taxpayers or any objective investor could have accomplished more directly and with less cost by simply purchasing and holding the swaption directly this is an indication that the transaction lacks economic_substance and was truly motivated to create tax benefits see 330_fsupp2d_122 d conn aff’d 150_fedappx_40 2d cir finding a transaction lacked economic_substance where taxpayer forfeited profit by rejecting a direct investment c the transaction is not at arm’s length with unrelated third parties taxpayers’ purchase_price for their tt interest in the transaction was dollar_figureuu yet just five months prior to taxpayer’s commitment to participate in the transaction promoter and its affiliated companies completed a purchase of the entire transaction for dollar_figurenn accordingly taxpayers’ purchase_price for their ratable share of the transaction is more than ten times what promoter and its affiliates paid for the transaction whereas promoter paid a price for the transaction that reflected that possibility of additional payments ie promoter paid for the value of the swaption promoter sold the transaction to taxpayers and other investors for the transaction’s purported tax benefits that taxpayers paid far greater than arm’s length for the value of the transaction’s possibility of generating additional payments is an indication that taxpayers were purchasing tax benefits rather than the opportunity for a return on their investment this is an indication that the transaction lacks economic_substance see 608_f3d_1366 fed cir suggesting that overpaying for options indicates lack of economic reality d the transaction generates a deduction that is not matched by an equivalent economic loss or expense the transaction was designed so that amounts due on the loan would be paid dollar for dollar from the contracts’ bond delivery face amounts those who promoter successfully convinced to invest in the transaction such as taxpayers would make an upfront payment that was mostly allocated to advisory fees with only a small portion allocated toward an actual interest in the transaction the transaction was designed so that an investor could claim interest deductions without actually paying any portion of the interest out-of-pocket moreover the transaction was structured so that investors could claim aa of the interest deductions within the transaction’s first ten years while reporting cc of the offsetting capital_gain from the contracts during transaction years eight through twenty as the court observed in blum fictional losses representing amounts that a taxpayer did not actually lose or expend are an indication that a transaction lacks economic_substance blum f 3d pincite e the taxpayer holds offsetting positions that largely reduce or eliminate the economic risk of the transaction taxpayers bore no risk of loss since the contracts were carefully designed to make all of the loan payments the transaction’s combination of the loan secured_by contracts designed to provide a return that makes all loan payments is reminiscent of the circular transactions that the courts rejected in knetsch goldstein and winn-dixie indeed promoter’s promotional slides made it clear to potential investors that the transaction was n ot an investment’ and carried n o market risk this is also why the loan balance from the outset of the transaction in year was so large relative to the value of potential additional payments from the contract ie the value of the swaption since obligations under the loan were designed to be offset by payments from the contracts investors such as taxpayers never had to repay anything and were indifferent to the amount they nominally owed on their share of the loan except that a higher loan balance would generate higher interest deductions that the transaction was designed so that investors could borrow and then invest the borrowed proceeds in a planned circular structure such that all loan payments were certain to be repaid from the contracts free from market risk is further indication that the loan is part of a transaction that lacks economic_substance f the transaction has no meaningful potential for profit apart from tax benefits the legal opinions provided to taxpayers base their conclusion on the idea that a transaction with some potential for profit however remote is not subject_to the economic_substance_doctrine in this regard the opinions point solely to the potential that the contracts may make additional payments if market rates exceed the protected rate as indication that the transaction possesses economic_substance though the legal opinions attempt to contrast the profit potential arising from the transaction with the facts in knetsch goldstein and winn-dixie the opinions fail to explore whether the transaction’s profit potential is sufficient when viewing the transaction as a whole the tax_court opinion in blum noting that the taxpayer paid dollar_figure million out-of-pocket while claiming dollar_figure million in losses explained that t he absence of economic reality is a hallmark of a transaction lacking economic_substance t c memo a mere possibility of profit is not enough for taxpayers to prevail on this issue a transaction that has a possibility for profit may lack economic_substance where the cost of the transaction exceeds the present_value of any profit possibility blum f 3d pincite in this vein we consider that the present_value of the transaction’s profit possibility is reflected by the value of the swaption taxpayers’ cost for its share of the transaction is more than seven times what holdingspe had paid in year and more than ten times what promoter paid in year sec_5 and thus it appears that taxpayers grossly overpaid for the transaction’s potential pre-tax return given taxpayers’ costs it is highly unlikely that taxpayers will ever recoup their investment through potential additional payments from the contracts the market rate would have to exceed the protected rate by a significant amount for a significant period of time for taxpayers to have any chance of receiving enough additional payments to recover their investment except through expected tax benefits such a scenario is even more unlikely because the protected rate was set in excess of the market rate at the inception of the transaction and remained so through the time in which taxpayers decided to invest taxpayers’ high transaction costs relative to the value of any profit potential indicates that no prudent investor would have entered into the transaction based on its non-tax characteristics id stobie creek f 3d pincite the promotional slides also marketed the transaction’s anticipated tax savings even if there is no pre-tax profit ie if the market rate never increases above the protected rate one slide touts the transaction’s positive cash_flow after one year even if interest rates never rise the same slide refers to the possibility of rates increasing above the protected rate as hit lottery another slide sets forth projections of net after-tax cash_flow if interest rates never exceed oo and then projects net_cash_flow of dollar_figurepp an amount solely attributable to tax benefits and an amount far in excess of the value of taxpayers’ share of the transaction’s profit potential what the designers of the transaction attempted to do is what other taxpayers such as those in sala blum and reddam have tried and failed to do they inserted a peppercorn of isolated profit potential into a large complex transaction in order to confer the appearance of economic_substance upon the entire transaction see wfc holdings v united_states u s dist lexis at d minn aff’d 728_f3d_736 8th cir that the transaction functioned to produce a large and inevitable tax loss without regard to the profitability of the contracts is further indication that taxpayers were motivated by tax benefits and not profit potential see reddam f 3d pincite lastly whatever profit potential was inherent in the transaction was minimal relative to the expected tax benefits although taxpayers net of legal and professional fees did purchase the right to receive the transaction’s potential additional payments the expected tax benefits arising from the transaction in the first four years far exceed the cost that taxpayers allocated to it see table iv of the cca dated date in wfc the united_states district_court for the district of minnesota explained i t is the taxpayer that seeks to isolate a kernel of prospective profitability to justify a large multi-step multi-property transaction this the court cannot do u s dist ct lexis at moreover the transaction was designed so that any possibility for profit would be dwarfed by the expected tax benefits the original value of the swaption paid for by holdingspe was only w of the principal_amount of the loan that was generating the interest deductions this broad disparity between the present_value of the transaction’s profit potential and the present_value of its expected tax benefits is further indication that the transaction lacks economic_substance reddam f 3d pincite sala u s app lexis at for the foregoing reasons we conclude that the transaction lacks objective economic_substance the subjective prong as applied to taxpayers we now turn to whether taxpayers had a subjective non-tax purpose for entering into the transaction some courts have required taxpayers to satisfy only one of the two prongs to avoid application of the economic_substance_doctrine while others require that taxpayers satisfy both prongs or apply both prongs as part of a unitary analysis compare 752_f2d_89 4th cir requiring that the court must find taxpayer failed both prongs before treating transaction as a sham with coltec f 3d pincite explaining that economic_substance_doctrine may apply if taxpayer fails to meet one prong and 157_f3d_231 3d cir noting that the two prongs are not part of a rigid two- step analysis though the transaction was originally created in year for holdingco a real_estate developer for the ostensible purpose of protecting it from interest rate increases promoter thereafter acquired and marketed the transaction to individual professionals working in diverse fields promoter targeted a group of investors including taxpayers who could not possibly have shared holdingco’s or the other investors’ interest rate exposure the legal opinions attempt to connect the investors’ motivation for entering into the transaction with vague concerns regarding increased interest rates the parties who created the transaction were familiar with the applicable tax law and attempted to insert a peppercorn of profitability ie the swaption into a much larger transaction that involved a circular_flow_of_cash although one can have a legitimate business_purpose for purchasing a transaction that protects against future increases in interest rates taxpayers’ transaction costs are far greater than the value of potential additional payments from the contracts moreover table iv of the cca dated date sets forth taxpayers’ true motivation for entering into the transaction ie the expected benefits from the tax savings after only four years are more than three times taxpayers’ cost of entering into the transaction regardless of whether interest rates increase making additional payments due we therefore conclude that taxpayers were motivated by the transaction’s tax benefits and not by the desire for protection against interest rate increases taxpayer’s investment in the transaction fails to satisfy either prong of the economic_substance_doctrine as set forth both in case law accordingly the service may disregard the transaction for tax purposes and taxpayers may not claim deductions with respect to items attributable to the transaction case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ robert a martin senior technician reviewer financial institutions products cc deputy division counsel large business international
